Citation Nr: 0825426	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the claim for service 
connection for a right foot injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are silent for any 
treatment of a right foot injury.  The only documented 
inservice treatment for the veteran's right foot is a fitting 
for arch supports in May 1955 for his pre-existing pes planus 
that was noted on entrance.  In April 1984, the veteran 
received VA treatment for pain in the first 
metatarsophalangeal joint of the right foot, which he injured 
the previous summer.  In May 1984, the veteran was diagnosed 
as having degenerative arthritis of the metatarsophalangeal 
joint of the right foot.  

The veteran submitted several statements, including 
statements of former servicemen who served with the veteran 
at McClellan Air Force Base, asserting that a piece of 
support equipment ran over his right foot inservice causing a 
right foot injury.  

The veteran also received private treatment for his right 
foot disability.  In a letter dated March 2005, the veteran's 
private physician, Dr. B.A.C., stated that he had been 
treating the veteran since May 2002 for flat feet and severe 
deformities, especially of the right foot.  In a letter dated 
June 2006, the Dr. B.A.C. stated that the veteran was injured 
during service when a large object fell on his right foot.  
The physician stated that he had been misdiagnosed for years 
and received no treatment for the injury.  He opined that it 
was more likely than not that the present osteoarthritis was 
due to an undiagnosed injury during service.  

In light of the above evidence, the Board finds that it is 
necessary to obtain a medical opinion as to whether his 
claimed right foot disability is related to his claimed 
inservice injury or the post-service injury that occurred in 
1983.  Such an opinion is necessary for a determination on 
the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

As shown above, the veteran's private physician stated that 
he had been treating the veteran since May 2002.  A review of 
the record shows that the only treatment record from Dr. 
B.A.C. is from May 2006.  The RO has not attempted to obtain 
the veteran's complete treatment records from Dr. B.A.C. and 
these records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
complete treatment records from Dr. B.A.C. 
beginning from 2002.  If these records are 
not available, a negative reply is required.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed residuals 
of a right foot injury.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current residual of a right foot injury had 
its onset during active service or is related 
to any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


